UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-4760
KENNETH PAUL CRAWFORD, a/k/a
Ken-Ken,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-4761
EDWARD KENNETH FERRELL, a/k/a
Edward Kenneth Powell,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
             Deborah K. Chasanow, District Judge.
                       (CR-01-600-DKC)

                       Submitted: August 5, 2003

                      Decided: September 15, 2003

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. CRAWFORD
                              COUNSEL

G. Arthur Robbins, CHESAPEAKE MERIDIAN, Annapolis, Mary-
land; Matthew Thomas Wagman, MILES & STOCKBRIDGE, P.C.,
Baltimore, Maryland, for Appellants. Thomas M. DiBiagio, United
States Attorney, Deborah A. Johnston, Assistant United States Attor-
ney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kenneth Crawford and Edward Ferrell were convicted by jury of
possession with intent to distribute heroin, 21 U.S.C. § 841(a)(1)
(2000), and conspiracy to distribute heroin, 21 U.S.C. § 846 (2000).
Sentences of seventy-five months and seventy-eight months were
imposed upon Crawford and Ferrell, respectively. On appeal, both
defendants assert that the district court improperly applied the Sen-
tencing Guidelines for possession of a firearm. In addition, Crawford
asserts that the district court erred in departing upward in the calcula-
tion of his sentence, and Ferrell appeals the drug quantity attributed
to him. We affirm the sentences imposed by the district court.

   First, Crawford and Ferrell assert that their sentences were improp-
erly enhanced for the possession of a weapon during a drug transac-
tion. U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2001).
Crawford and Ferrell were arrested in a car in which officers discov-
ered drugs and a gun in the vents in the dashboard. Both assert they
did not own the car, did not own the gun, did not know the gun was
there, and that the gun was hidden from sight. Having thoroughly
reviewed the basis for the district court’s decision, we conclude that
the court did not clearly err in finding that it was not clearly improba-
ble that the weapon was connected with the offense. USSG § 2D1.1,
                      UNITED STATES v. CRAWFORD                        3
comment. (n.3); United States v. McAllister, 272 F.3d 228, 234 (4th
Cir. 2001) (stating standard of review).

   Crawford next asserts that the district court abused its discretion by
departing upward four levels based upon the purity of the ounce of
heroin he attempted to deliver, pursuant to USSG § 2D1.1, comment.
(n.9). Purity of the heroin is an appropriate basis for departure as an
encouraged factor. Koon v. United States, 518 U.S. 81, 95-96 (1996);
United States v. Rybicki, 96 F.3d 754, 757-58 (4th Cir. 1996). The
district court found that Crawford was able to access in a short period
of time an ounce of high purity (87%) heroin and that access was
indicative of his position within the drug distribution chain. We find
that the district court did not err in imposing a four offense level
departure from the applicable sentencing guideline range.*

   Ferrell asserts that the district court’s finding attributing at least
forty grams but less than sixty grams of heroin to him was clearly
erroneous because he could only be attributed with 37.8 grams seized
at the time of arrest, and the 1.48 grams from a previous transaction
at which he was present. The district court found it could attribute at
least .72 grams of heroin to Ferrell on the basis of the $950 seized
from him at his arrest and the testimony that tied Ferrell to the drug
distribution conspiracy in association with Crawford. The Govern-
ment has the burden of establishing the amount of drugs by a prepon-
derance of the evidence, United States v. Cook, 76 F.3d 596, 604 (4th
Cir. 1996), and the district court’s drug quantity determination is
reviewed for clear error, United States v. Fletcher, 74 F.3d 49, 55 (4th
Cir. 1996). The Sentencing Guidelines do not demand certainty and
precision; they contemplate that a court will do the best that it can
with the evidence in the record, erring on the side of caution. Id. We

   *We note that, while Crawford’s appeal was pending, Congress
enacted legislation changing the standard of review applicable to depar-
ture decisions under the sentencing guidelines. See Prosecutorial Reme-
dies and Tools Against the Exploitation of Children Today Act of 2003
("PROTECT Act"), Pub. L. No. 108-21, § 401(d), 117 Stat. 650, 670. We
need not decide whether the provisions of the PROTECT Act apply to
Crawford’s case because we would affirm under the new standard of
review or the more deferential standard applicable before the PROTECT
Act.
4                     UNITED STATES v. CRAWFORD
find the district court did not clearly err in attributing at least forty
grams of heroin to Ferrell.

  Accordingly, we affirm Crawford’s and Ferrell’s sentences. We
deny Crawford’s motion to file a supplemental brief. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

                                                            AFFIRMED